Title: To James Madison from Hans Rudolph Saabye, 26 March 1802 (Abstract)
From: Saabye, Hans Rudolph
To: Madison, James


26 March 1802, Copenhagen. Transmits a duplicate of his last letter of 16 Jan. Has since received JM’s letter of 28 Nov. 1801 regarding Henry Harrison of New Jersey, who “has been found here in the capacity of a Private in one of the Regiments, quartered in this city, where he was listed for the space of eight years.” Has gained Harrison’s discharge by reimbursing the regiment for its outlay and has paid “for fitting him out with Clothes &c. for the voyage”—a total expenditure of about 63 piasters, “which no doubt will be reimbursed me by his family.” Harrison will work for his passage on the ship Mary bound for New York. Reports that American ships are subject to “an additional duty of one half more” than that paid by ships of countries with commercial treaties with Denmark. “As long as the War lasted, the paying of this additional duty, was not insisted on, of those who requested to be exempted from it. But now, on peace taking place, it is again put in force. This has induced me to draw a Petition, explaining this matter in it’s full light.” Encloses a copy and relates unofficial information that sugar, “the principal article, on which the additional duty could be imposed,” will only be charged 1 percent more duty when imported in American bottoms than when carried in Danish bottoms. Encloses also a translation of his request to the Danish government in the case of the ship Hercules, Capt. William Story, lost on the Elbe River. “Agreable to ancient Laws, the Government lays claim on one third of what is saved from the Vessels lost on the Coast of Holstein.” Hopes to obtain not only an exception in this case but also a change in the general rule. Informs JM that an American sailor, John Brown, arrived in Norway “in a most pityful Situation,” claiming to have been on the Samuel Elling bound from New York to Hamburg when the ship, with the captain and eleven crewmen, was “totally lost” off the Norwegian coast.
 

   
   RC (DNA: RG 59, Misc. Duplicate Despatches); enclosures (DNA: RG 59, CD, Copenhagen, vol. 1). RC 3 pp.; docketed by Brent; with a note in Wagner’s hand, “Extract about Harrison for Mr. English of Geo. Town.” Duplicate of RC (ibid.) docketed by Brent as received 8 July. Enclosures are a petition to the Danish government, n.d. (2 pp.), requesting a relaxation of the extra duty imposed on American ships; and Saabye to Count von Bernstorff, 22 Feb. 1802 (3 pp.), on the American claim to the cargo of the Hercules.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:401–2.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:284 and n. 1.



   
   A full transcription of this document has been added to the digital edition.

